ORDER

PER CURIAM.
Carl Mitchell (“Defendant”) appeals from a judgment entered upon his conviction and sentence following a jury verdict of guilty on charges of first degree domestic assault, armed criminal action, and felonious restraint. The trial court sentenced Defendant to consecutive terms of five years for domestic assault and three years for armed criminal action. The trial court also fined Defendant in the amount of $5,000.00 for felonious restraint.
On appeal, Defendant argues that the trial court erred in not granting his request for a mistrial after a State’s witness stated he was called to Defendant’s home to investigate a forcible rape. Defendant asserts that this statement constituted in*127admissible evidence of an uncharged crime and resulted in undue prejudice. Defendant also argues that the trial court erred in allowing testimony of another State witness because it was inadmissible hearsay.
We have reviewed the briefs of the parties and the record on appeal and find that the trial court committed no abuse of discretion. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).